                        UNITED STATES BANKRUPTCY COURT
                         EASTERN DISTRICT OF MICHIGAN
                          NORTHERN DIVISION – BAY CITY

IN THE MATTER OF:

INSPIRED CONCEPTS, LLC,                                Case No. 20-20034

                                                       Chapter 11

              Debtor.                                  Hon. Daniel Opperman

             STIPULATION TO ENTRY OF A PROTECTIVE ORDER
       FOR DOCUMENTS PRODUCED BY DEBTOR TO FIFTH THIRD BANK

      Debtor and Fifth Third Bank, National Association, through counsel, consent

and stipulate to entry of the Order attached as Exhibit A.




   ROBISON CURPHEY & O’CONNELL                   WERNETTE HEILMAN PLLC



 By: /s/ W. David Arnold                       By: /s/ Ryan D. Heilman
   W. David Arnold                                 Ryan D. Heilman (P63952)
   Attorney for Fifth Third Bank, N.A.             Attorney for Debtor
   433 N. Summit St.                               40900 Woodward Ave., Ste. 111
   Four SeaGate, Ninth Floor                       Bloomfield Hills, MI 48304
   Toledo, OH 43604                                Telephone: (248) 835-4745
   Telephone: (419) 249-7900                       ryan@wernetteheilman.com
   darnold@rcolaw.com




 20-20034-dob     Doc 186     Filed 06/01/20   Entered 06/01/20 11:21:42   Page 1 of 3
Exhibit A – Proposed Order

                       UNITED STATES BANKRUPTCY COURT
                        EASTERN DISTRICT OF MICHIGAN
                         NORTHERN DIVISION – BAY CITY

IN THE MATTER OF:

INSPIRED CONCEPTS, LLC,                              Case No. 20-20034

                                                     Chapter 11

             Debtor.                                 Hon. Daniel Opperman

               PROTECTIVE ORDER FOR DOCUMENTS PRODUCED
                     BY DEBTOR TO FIFTH THIRD BANK

      The Court having reviewed the Stipulation for Entry of a Protective Order

(“Stipulation”) to protect documents produced by the Debtor to Fifth Third Bank,

National Association (“Fifth Third Bank”); the Debtor having agreed to produce

documents to the Official Committee of Unsecured Creditors (“Committee”) through

the Second Cash Collateral Order (the “Produced Documents”); Fifth Third having

requested access to the Produced Documents; and the Court being fully advised in the

premises;

      IT IS HEREBY ORDERED that

      1)     Fifth Third Bank’s access to the Produced Documents shall be subject

to the terms of this Protective Order.

      2)     All Produced Documents that are marked as Confidential or Restricted

(“Confidential Documents”) shall be held by Fifth Third Bank in strict confidence,

shall only be used in connection with this Bankruptcy Case, and shall only be shared




 20-20034-dob     Doc 186    Filed 06/01/20   Entered 06/01/20 11:21:42   Page 2 of 3
and discussed among Designated Persons, defined as (i) employees and officers of

Fifth Third Bank, (ii) professionals retained by Fifth Third Bank (including attorneys,

accountants, appraisers, financial experts, and related advisors), and (iii) officials with,

or advisors retained by, the Small Business Administration or other governmental or

regulatory agencies who require information relating to Debtor’s loans. Fifth Third

shall not otherwise provide copies of or information from the Confidential

Documents to any other person or entity. Fifth Third Bank shall ensure that each

Designated Person who receives Confidential Documents, or summaries, reports or

information making use of the Confidential Documents, abides by the restrictions of

this Protective Order.

       3)     “Confidential Documents” do not include any documents that are in the

public domain or that Fifth Third Bank has acquired other than from the Produced

Documents.

       4)     This Court retains jurisdiction with respect to all matters arising from or

related to the interpretation and implementation of this Order.




 20-20034-dob      Doc 186    Filed 06/01/20    Entered 06/01/20 11:21:42      Page 3 of 3
